DETAILED ACTION
This action is in reply to an application filed December 22nd, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are objected to because of the following informalities: 
In claims 1, 8, and 15 the step of “process(ing) the first message when the second message has not been received” is not performed in this application as it occurs after the step of “determin(e/ing) whether a second message that is identical to the first message has been received from the UAV via a second network that is different than the first network” as in the determining step occurs after a second message has been received from the UAV while the processing step only occurs if the second message has not been received. Applicant is advised to amend the claims to read “determin(e/ing) whether a second message that is identical to the first message has been or has not been received from the UAV via a second network that is different than the first network” (emphasis added) to allow for both the “process(ing) the first message when the second message has not been received” step and the “discard(ing) the first message when the second message has been received” step to occur.
The grammar of claims 5, 12, and 19 recite “the first network includes a Long Term Evolution (LTE) or a Fifth Generation (5G) network and the second network includes a satellite network” may result in some confusion about what each network is due to the lack of punctuation. Applicant is advised to amend these claims to recite “…a Fifth Generation (5G) network, and the second network…” to help differentiate that the first and second networks are separate networks.
The grammar of claims 6, 13, and 20 recite “the first network includes a first LTE network or a first 5G network and the second network includes a second LTE network or a second 5G network” may result in some confusion about what each network is due to the lack of punctuation. Applicant is advised to amend these claims to recite “a first 5G network, and the second network” to help differentiate the two networks.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 20200314796 A1), herein after Lee, and in further view of Suvitie, Arto Kristian (US Pub. No. 20200257559 A1), herein after Suvitie.
Regarding claim 1, Lee teaches [a] system, comprising: at least one device comprising a processor, wherein the at least one device is configured to: receive, from an unmanned aerial vehicle (UAV), a first message… (Lee: Para. 0068 and 0015; "The first device 210 includes a base station, a network node, a transmitting UE, a receiving UE, a wireless device, a wireless communication device, a vehicle, a vehicle equipped with an autonomous driving function, a connected car, a drone, an unmanned aerial vehicle (UAV)..." "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message)."); determine whether a second message that is identical to the first message has been received from the UAV via a second network that is different than the first network (Lee: Para. 0006, 0013, and 0216; "User equipments (UEs) in a wireless communication system can communication with each other via a network infrastructure (e.g., RAN node), or via a direct communication link between the UEs. This direct communication link may be referred to as sidelink, and the UEs can perform direct communication with each other. UEs may exchange sidelink signallings with each other for a sidelink communication." "According to an embodiment of the present disclosure, a processor for a wireless device in a wireless communication system is configured to control the wireless device to perform operations comprising: generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message; and transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "If the first RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT. Then, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and transmission of the duplicated signalling message on another carrier of the first RAT. The UE1 may perform duplication in the PDCP entity of the first RAT (i.e., NR PDCP)."); process the first message when the second message has not been received (Lee: Para. 0219-0222; "In step S1703, if the first RAT is not available for duplication but the second RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT and the second RAT. In step S1705, the UE1 may select a carrier of the first RAT (e.g., NR carrier 1) and a carrier of the second RAT (e.g., LTE carrier 2). In step S1707, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and a transmission of the duplicated signalling message on a carrier of the second RAT. If configured, when NACK feedback is received from the UE2, the UE1 may re-transmit the signalling message on the first RAT."); and discard the first message when the second message has been received (Lee: Para. 0093 and 0173; "The RLC sublayer supports three transmission modes, i.e. transparent mode (TM), unacknowledged mode (UM), and acknowledged mode (AM), in order to guarantee various quality of services (QoS) required by radio bearers... In LTE/LTE-A, the RLC sublayer provides concatenation, segmentation and reassembly of RLC SDUs (only for UM and AM data transfer) and re-segmentation of RLC data PDUs (only for AM data transfer). In NR, the RLC sublayer provides segmentation (only for AM and UM) and re-segmentation (only for AM) of RLC SDUs and reassembly of SDU (only for AM and UM)." "For the PDCP entity configured with pdcp-Duplication, the transmitting PDCP entity shall, if the successful delivery of a PDCP Data PDU is confirmed by one of the two associated AM RLC entities, indicate to the other AM RLC entity to discard the duplicated PDCP Data PDU. The transmitting PDCP entity shall, if the deactivation of PDCP duplication is indicated, indicate to the secondary RLC entity to discard all duplicated PDCP Data PDUs.").
Lee is silent to the first message is received via a first network using User Datagram Protocol (UDP).
In a similar field, Suvitie teaches the first message is received via a first network using User Datagram Protocol (UDP) (Suvitie: Para. 0006, 0017,  0018, 0105, and 0082; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "The control apparatus and the device may be configured to process the requests and responses based on Mavlink protocol. User datagram protocol may be used for the messages." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus." "The control apparatus can be configured to be self-learning in this regard. For example, if the control apparatus determines that there is a risk of buffer overflow with the currently set number of mission items per message, e.g. based on noting reception of repeated requests for items that have already been sent exceeding a threshold, the number of mission items per response message can be reduced, for example halved.") for the benefit of transferring multiple data packets with a low latency and reliable signal.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the signal relay and verification system from Lee to also utilize User Datagram protocols, as taught by Suvitie, for the benefit of transferring multiple data packets with a low latency and reliable signal.
Regarding claim 2, Lee and Suvitie remain applied as in claim 1, however Lee is silent to [t]he system of claim 1, wherein the first message and the second message include telemetry information associated with a flight associated with the UAV.
Suvitie, however, teaches [t]he system of claim 1, wherein the first message and the second message include telemetry information associated with a flight associated with the UAV (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control.") for the benefit of controlling the UAV’s flight path.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the signal relay and verification system from Lee to also transmit telemetry information, as taught by Suvitie, for the benefit of controlling the UAV’s flight path.
Regarding claim 3, Lee and Suvitie remain applied as in claim 1 and Lee goes on to further teach [t]he system of claim 1, wherein the first message includes an identifier associated with the first message (Lee: Para. 0218; "After a transmission of the signalling message with duplication, if the UE1 indicates no duplication in the signalling message, the UE1 may monitor one of the carriers of the first RAT where the signalling message was transmitted in order to receive a response message from the UE2. The UE1 may indicate the monitored carrier in the signalling message.").
Regarding claim 4, Lee and Suvitie remain applied as in claim 3 and Lee goes on to further teach [t]he system of claim 3, wherein, when determining whether the second message has been received from the UAV, the at least one device is configured to: determine whether another message including the identifier has been received (Lee: Para. 0265; "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message).").
Regarding claim 6, Lee and Suvitie remain applied as in claim 3 and Lee goes on to further teach [t]he system of claim 1, wherein the first network includes a first LTE network or a first 5G network and the second network includes a second LTE network or a second 5G network (Lee: Para. 0016 and 0040; "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "The evolution of LTE systems includes LTE-advanced (LTE-A), LTE-A Pro, and/or 5G new radio (NR).").
Regarding claim 8, Lee teaches [a] method comprising: receiving, from an unmanned aerial vehicle (UAV), a first message… (Lee: Para. 0011, 0068 and 0015; "According to an embodiment of the present disclosure, a method performed by a first wireless device in a wireless communication system comprises: generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message; and transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "The first device 210 includes a base station, a network node, a transmitting UE, a receiving UE, a wireless device, a wireless communication device, a vehicle, a vehicle equipped with an autonomous driving function, a connected car, a drone, an unmanned aerial vehicle (UAV)..." "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message)."); determining whether a second message that is identical to the first message has been received from the UAV via a second network that is different than the first network (Lee: Para. 0006, 0013, and 0216; "User equipments (UEs) in a wireless communication system can communication with each other via a network infrastructure (e.g., RAN node), or via a direct communication link between the UEs. This direct communication link may be referred to as sidelink, and the UEs can perform direct communication with each other. UEs may exchange sidelink signallings with each other for a sidelink communication." "According to an embodiment of the present disclosure, a processor for a wireless device in a wireless communication system is configured to control the wireless device to perform operations comprising: generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message; and transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "If the first RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT. Then, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and transmission of the duplicated signalling message on another carrier of the first RAT. The UE1 may perform duplication in the PDCP entity of the first RAT (i.e., NR PDCP)."); processing the first message when the second message has not been received (Lee: Para. 0219-0222; "In step S1703, if the first RAT is not available for duplication but the second RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT and the second RAT. In step S1705, the UE1 may select a carrier of the first RAT (e.g., NR carrier 1) and a carrier of the second RAT (e.g., LTE carrier 2). In step S1707, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and a transmission of the duplicated signalling message on a carrier of the second RAT. If configured, when NACK feedback is received from the UE2, the UE1 may re-transmit the signalling message on the first RAT."); and discarding the first message when the second message has been received (Lee: Para. 0093 and 0173; "The RLC sublayer supports three transmission modes, i.e. transparent mode (TM), unacknowledged mode (UM), and acknowledged mode (AM), in order to guarantee various quality of services (QoS) required by radio bearers... In LTE/LTE-A, the RLC sublayer provides concatenation, segmentation and reassembly of RLC SDUs (only for UM and AM data transfer) and re-segmentation of RLC data PDUs (only for AM data transfer). In NR, the RLC sublayer provides segmentation (only for AM and UM) and re-segmentation (only for AM) of RLC SDUs and reassembly of SDU (only for AM and UM)." "For the PDCP entity configured with pdcp-Duplication, the transmitting PDCP entity shall, if the successful delivery of a PDCP Data PDU is confirmed by one of the two associated AM RLC entities, indicate to the other AM RLC entity to discard the duplicated PDCP Data PDU. The transmitting PDCP entity shall, if the deactivation of PDCP duplication is indicated, indicate to the secondary RLC entity to discard all duplicated PDCP Data PDUs.").
Lee is silent to the first message is received via a first network using User Datagram Protocol (UDP).
In a similar field, Suvitie teaches the first message is received via a first network using User Datagram Protocol (UDP) (Suvitie: Para. 0006, 0017,  0018, 0105, and 0082; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "The control apparatus and the device may be configured to process the requests and responses based on Mavlink protocol. User datagram protocol may be used for the messages." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus." "The control apparatus can be configured to be self-learning in this regard. For example, if the control apparatus determines that there is a risk of buffer overflow with the currently set number of mission items per message, e.g. based on noting reception of repeated requests for items that have already been sent exceeding a threshold, the number of mission items per response message can be reduced, for example halved.") for the benefit of transferring multiple data packets with a low latency and reliable signal.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the signal relay and verification method from Lee to also utilize User Datagram protocols, as taught by Suvitie, for the benefit of transferring multiple data packets with a low latency and reliable signal.
Regarding claim 9, Lee and Suvitie remain applied as in claim 8, however Lee is silent to [t]he method of claim 8, wherein the first message and the second message include telemetry information associated with a flight associated with the UAV.
Suvitie, however, teaches [t]he method of claim 8, wherein the first message and the second message include telemetry information associated with a flight associated with the UAV (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control.") for the benefit of controlling the UAV’s flight path.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the signal relay and verification method from Lee to also transmit telemetry information, as taught by Suvitie, for the benefit of controlling the UAV’s flight path.
Regarding claim 10, Lee and Suvitie remain applied as in claim 8 and Lee goes on to further teach [t]he method of claim 10, wherein determining whether the second message has been received from the UAV comprises determining whether another message including the identifier has been received (Lee: Para. 0218; "After a transmission of the signalling message with duplication, if the UE1 indicates no duplication in the signalling message, the UE1 may monitor one of the carriers of the first RAT where the signalling message was transmitted in order to receive a response message from the UE2. The UE1 may indicate the monitored carrier in the signalling message.").
Regarding claim 11, Lee and Suvitie remain applied as in claim 10 and Lee goes on to further teach [t]he method of claim 10, wherein determining whether the second message has been received from the UAV comprises determining whether another message including the identifier has been received (Lee: Para. 0265; "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message).").
Regarding claim 13, Lee and Suvitie remain applied as in claim 8 and Lee goes on to further teach [t]he method of claim 8, wherein the first network includes a first LTE network or a first 5G network and the second network includes a second LTE network or a second 5G network (Lee: Para. 0016 and 0040; "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "The evolution of LTE systems includes LTE-advanced (LTE-A), LTE-A Pro, and/or 5G new radio (NR).").
Regarding claim 15, Lee teaches [a] non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor to: receive, from an unmanned aerial vehicle (UAV), a first message… (Lee: Para. 0012, 0068 and 0015; "According to an embodiment of the present disclosure, a wireless device in a wireless communication system comprises: a transceiver; a memory; and at least one processor operatively coupled to the transceiver and the memory, and configured to: generate, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message, and control the transceiver to transmit the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "The first device 210 includes a base station, a network node, a transmitting UE, a receiving UE, a wireless device, a wireless communication device, a vehicle, a vehicle equipped with an autonomous driving function, a connected car, a drone, an unmanned aerial vehicle (UAV)..." "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message)."); determine whether a second message that is identical to the first message has been received from the UAV via a second network that is different than the first network (Lee: Para. 0006, 0013, and 0216; "User equipments (UEs) in a wireless communication system can communication with each other via a network infrastructure (e.g., RAN node), or via a direct communication link between the UEs. This direct communication link may be referred to as sidelink, and the UEs can perform direct communication with each other. UEs may exchange sidelink signallings with each other for a sidelink communication." "According to an embodiment of the present disclosure, a processor for a wireless device in a wireless communication system is configured to control the wireless device to perform operations comprising: generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message; and transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "If the first RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT. Then, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and transmission of the duplicated signalling message on another carrier of the first RAT. The UE1 may perform duplication in the PDCP entity of the first RAT (i.e., NR PDCP)."); process the first message when the second message has not been received (Lee: Para. 0219-0222; "In step S1703, if the first RAT is not available for duplication but the second RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT and the second RAT. In step S1705, the UE1 may select a carrier of the first RAT (e.g., NR carrier 1) and a carrier of the second RAT (e.g., LTE carrier 2). In step S1707, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and a transmission of the duplicated signalling message on a carrier of the second RAT. If configured, when NACK feedback is received from the UE2, the UE1 may re-transmit the signalling message on the first RAT."); and discard the first message when the second message has been received (Lee: Para. 0093 and 0173; "The RLC sublayer supports three transmission modes, i.e. transparent mode (TM), unacknowledged mode (UM), and acknowledged mode (AM), in order to guarantee various quality of services (QoS) required by radio bearers... In LTE/LTE-A, the RLC sublayer provides concatenation, segmentation and reassembly of RLC SDUs (only for UM and AM data transfer) and re-segmentation of RLC data PDUs (only for AM data transfer). In NR, the RLC sublayer provides segmentation (only for AM and UM) and re-segmentation (only for AM) of RLC SDUs and reassembly of SDU (only for AM and UM)." "For the PDCP entity configured with pdcp-Duplication, the transmitting PDCP entity shall, if the successful delivery of a PDCP Data PDU is confirmed by one of the two associated AM RLC entities, indicate to the other AM RLC entity to discard the duplicated PDCP Data PDU. The transmitting PDCP entity shall, if the deactivation of PDCP duplication is indicated, indicate to the secondary RLC entity to discard all duplicated PDCP Data PDUs.").
Lee is silent to the first message is received via a first network using User Datagram Protocol (UDP).
In a similar field, Suvitie teaches the first message is received via a first network using User Datagram Protocol (UDP) (Suvitie: Para. 0006, 0017,  0018, 0105, and 0082; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "The control apparatus and the device may be configured to process the requests and responses based on Mavlink protocol. User datagram protocol may be used for the messages." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus." "The control apparatus can be configured to be self-learning in this regard. For example, if the control apparatus determines that there is a risk of buffer overflow with the currently set number of mission items per message, e.g. based on noting reception of repeated requests for items that have already been sent exceeding a threshold, the number of mission items per response message can be reduced, for example halved.") for the benefit of transferring multiple data packets with a low latency and reliable signal.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the signal relay and verification system from Lee to also utilize User Datagram protocols, as taught by Suvitie, for the benefit of transferring multiple data packets with a low latency and reliable signal.
Regarding claim 16, Lee and Suvitie remain applied as in claim 15, however Lee is silent to [t]he non-transitory computer-readable medium of claim 15, wherein the first message includes telemetry information associated with a flight associated with the UAV.
Suvitie, however, teaches [t]he non-transitory computer-readable medium of claim 15, wherein the first message includes telemetry information associated with a flight associated with the UAV (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control.") for the benefit of controlling the UAV’s flight path.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the signal relay and verification system from Lee to also transmit telemetry information, as taught by Suvitie, for the benefit of controlling the UAV’s flight path.
Regarding claim 17, Lee and Suvitie remain applied as in claim 15 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first message includes an identifier associated with the first message (Lee: Para. 0218; "After a transmission of the signalling message with duplication, if the UE1 indicates no duplication in the signalling message, the UE1 may monitor one of the carriers of the first RAT where the signalling message was transmitted in order to receive a response message from the UE2. The UE1 may indicate the monitored carrier in the signalling message.").
Regarding claim 18, Lee and Suvitie remain applied as in claim 17 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 17, wherein the instructions that cause the at least one processor to determine whether the second message has been received from the UAV include instructions that cause the at least one processor to determine whether another message including the identifier has been received (Lee: Para. 0265; "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message).").
Regarding claim 20, Lee and Suvitie remain applied as in claim 15 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first network includes a first LTE network or a first 5G network and the second network includes a second LTE network or a second 5G network (Lee: Para. 0016 and 0040; "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "The evolution of LTE systems includes LTE-advanced (LTE-A), LTE-A Pro, and/or 5G new radio (NR).").
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suvitie as applied to claims 1, 8, and 15 above, respectively, and further in view of Balasubramanian et al. (US Pub. No. 20190116470 A1), herein after Balasubramanian.
Regarding claim 5, Lee and Suvitie remain applied as in claim 1 and Lee goes on to further teach [t]he system of claim 1, wherein the first network includes a Long Term Evolution (LTE) or a Fifth Generation (5G) network… (Lee: Para. 0252; "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices. The communication technology used by the communication part 2010 may include a global system for mobile communication (GSM), a code division multiple access (CDMA), an LTE/LTE-A, a 5G, a WLAN, a Wi-Fi, Bluetooth™, radio frequency identification (RFID), infrared data association (IrDA), ZigBee, and/or near field communication (NFC).").
Lee and Suvitie are silent to the second network includes a satellite network
In a similar field, Balasubramanian teaches the second network includes a satellite network (Balasubramanian: Para. 0038; "The processor 118 may further be coupled to other peripherals 138, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 138 may include an accelerometer, an e-compass, a satellite transceiver, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like.") for the benefit of allowing the signals to be transmitted indirectly via satellite communications.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communications system from Lee with the a satellite transceiver, as taught by Balasubramanian, for the benefit of allowing the signals to be transmitted indirectly via a satellite network.
Regarding claim 12, Lee and Suvitie remain applied as in claim 8 and Lee goes on to further teach [t]he method of claim 8, wherein the first network includes a Long Term Evolution (LTE) or a Fifth Generation (5G) network (Lee: Para. 0252; "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices. The communication technology used by the communication part 2010 may include a global system for mobile communication (GSM), a code division multiple access (CDMA), an LTE/LTE-A, a 5G, a WLAN, a Wi-Fi, Bluetooth™, radio frequency identification (RFID), infrared data association (IrDA), ZigBee, and/or near field communication (NFC).").
Lee and Suvitie are silent to the second network includes a satellite network.
In a similar field, Balasubramanian teaches the second network includes a satellite network (Balasubramanian: Para. 0038; "The processor 118 may further be coupled to other peripherals 138, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 138 may include an accelerometer, an e-compass, a satellite transceiver, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like.") for the benefit of allowing the signals to be transmitted indirectly via satellite communications.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communications system from Lee with the a satellite transceiver, as taught by Balasubramanian, for the benefit of allowing the signals to be transmitted indirectly via a satellite network.
Regarding claim 19, Lee and Suvitie remain applied as in claim 15 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first network includes a Long Term Evolution (LTE) or a Fifth Generation (5G) network (Lee: Para. 0252; "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices. The communication technology used by the communication part 2010 may include a global system for mobile communication (GSM), a code division multiple access (CDMA), an LTE/LTE-A, a 5G, a WLAN, a Wi-Fi, Bluetooth™, radio frequency identification (RFID), infrared data association (IrDA), ZigBee, and/or near field communication (NFC).").
Lee and Suvitie are silent to the second network includes a satellite network.
In a similar field, Balasubramanian teaches the second network includes a satellite network (Balasubramanian: Para. 0038; "The processor 118 may further be coupled to other peripherals 138, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 138 may include an accelerometer, an e-compass, a satellite transceiver, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like.") for the benefit of allowing the signals to be transmitted indirectly via satellite communications.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communications system from Lee with the a satellite transceiver, as taught by Balasubramanian, for the benefit of allowing the signals to be transmitted indirectly via a satellite network.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suvitie as applied to claims 1 and 8 above, respectively, and further in view of Selander et al. (US Pub. No. 20190012922 A1), herein after Selander.
Regarding claim 7, Lee and Suvitie remain applied as in claim 1, however Lee and Suvitie are silent to [t]he system of claim 1, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP).
In a similar field, Selander teaches [t]he system of claim 1, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP) (Selander: Para. 0073; "FIG. 4 is a schematic flow diagram illustrating a particular example of a method for managing flight of a UAV in controlled airspace. UAVs/remote controls request ASA for permission to fly. The request may be an itinerary or just a request to fly. The ASA communicates with the UAV, using some protocol (e.g. Hypertext Transfer Protocol (HTTP), Constrained Application Protocol (CoAP)) over some wireless communication technology (e.g. cellular, Wireless Local Area Network (WLAN)) and reads the state of the device and other parameters and that the UAV is a legitimate compliant device that is not hacked.") for the benefit of reducing the resource cost of transmitting data.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the signal relay and verification system from Lee to also utilize the constrained application protocols, as taught by Selander, for the benefit of reducing the resource cost of transmitting data.
Regarding claim 14, Lee and Suvitie remain applied as in claim 8, however Lee and Suvitie are silent to [t]he method of claim 8, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP).
In a similar field, Selander teaches [t]he method of claim 8, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP) (Selander: Para. 0073; "FIG. 4 is a schematic flow diagram illustrating a particular example of a method for managing flight of a UAV in controlled airspace. UAVs/remote controls request ASA for permission to fly. The request may be an itinerary or just a request to fly. The ASA communicates with the UAV, using some protocol (e.g. Hypertext Transfer Protocol (HTTP), Constrained Application Protocol (CoAP)) over some wireless communication technology (e.g. cellular, Wireless Local Area Network (WLAN)) and reads the state of the device and other parameters and that the UAV is a legitimate compliant device that is not hacked.") for the benefit of reducing the resource cost of transmitting data.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the signal relay and verification method from Lee to also utilize the constrained application protocols, as taught by Selander, for the benefit of reducing the resource cost of transmitting data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US Pub. No. 20200336901 A1) discloses an UAV authentication system that involves multiple messages and more specifically authenticating messages sent by a UAV.
Akdeniz et al. (US Pub. No. 20200252838 A1) discloses a handover system for a swarm of UAVs that are sending multiple signals that a controller may decide to or not to process.
Mustafic et al. (US Pub. No. 20180247544 A1) discloses a system that authenticates and maintains network connections to and from a base station and an UAV for the purpose of flight path control. It also discloses the use of UDPs and multiple networks used simultaneously including 5G and LTE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663